Name: Commission Regulation (EEC) No 1505/88 of 31 May 1988 fixing the export refunds on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 135/28 Official Journal of the European Communities 1 . 6 . 88 COMMISSION REGULATION (EEC) No 1505/88 of 31 May 1988 fixing the export refunds on oil seeds amount of the refund in ECU and the amount of the final refund in each of the national currencies must, in the case of colza and rape seed, be fixed as shown in the Annex to this Regulation and that it is not necessary to fix a refund for sunflower seed ; Whereas Article 13 of Regulation (EEC) No 2041 /75 makes provision for the period of validity of certificates fixing refunds in advance to be reduced if the market situation warrants ; whereas in the interests of sound ¢ market management a reduction should be made ; Whereas, in the absence of the target price for the 1988/89 marketing year for colza and rape seed, the amount of the refund in the case of advance fixing for this period for colza and rape has been obtainable only provisionally on the basis of the target price for the marketing year 1987/88 ; whereas this amount may, there ­ fore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices of the 1988/89 marketing year are known ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3994/87 (2), Having regard to Council Regulation No 142/67/EEC of 21 June 1967 on export refunds on colza, rape and sunflower seeds (3), as last amended by the Act of Acces ­ sion of Greece (4), and in particular the second sentence of Article 2 (3) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the exchange rates to be applied in agriculture (*), as last amended by Regulation (EEC) No 887/88 (*), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed Q, as last amended by Regulation (EEC) No 1869/87 (8), in particular Article 2 (3) thereof, Having regard to Commission Regulation (EEC) No 2041 /75 of 25 July 1975 on special detailed rules for the application of the system of import and export licences and advance fixing certificates for oils and fats (9), as last amended by Regulation (EEC) No 2662/87 (,0), and in particular Article 13 thereof, Having regard to the opinion of the Monetary Committee ; Whereas the export refunds on oil seeds were set by Commission Regulation (EEC) No 261 5/87 ("), as last amended by Regulation (EEC) No 1170/88 (12) ; Whereas it follows from applying the rules governing the fixing of the refund, as contained in Regulation (EEC) No 2615/87, to the present situation on the market in oil seeds as regards quotations and prices that, pursuant to Article 4 of Commission Regulation (EEC) No 651 /71 (13) as last amended by Regulation (EEC) No 1815/84 (14), the HAS ADOPTED THIS REGULATION : Article 1 1 . The refund amounts for fcolza and rape seed referred to in Article 4 ( 1 ) of Regulation (EEC) No 651 /71 are indicated in the ' Annex hereto . 2 . No refund is fixed for sunflower seed . 3 . Certificates fixing the export refund in advance shall be valid from their date of issue until the end of the follo ­ wing month . 4. However, the amount of the refund in the case of advance fixing for the 1988/89 marketing year for colza and rape will be confirmed or replaced as from 1 June 1988 to take into account the target price . ( ») OJ No 172, 30 . 9 . 1966, p . 3025/66. (*) OJ No L 377, 31 . 12. 1987, p. 30 . (3) OJ No 125, 26. 6 . 1967, p. 2461 /67. (4) OJ No L 291 , 19 . 11 . 1979, p. 17. (*) OJ No L 164, 24. 6. 1985, p. 11 . ( «) OJ No L 88, 1 . 4. 1988, p . 6 . 0 OJ No L 167, 25. 7 . 1972, p . 9 . ( ») OJ No L 176, 1 . 7 . 1987, p . 30 . 0 OJ No L 213, 11 . 8 . 1975, p . 1 . (1#) OJ No L 252, 3 . 9 . 1987, p . 6 . (") OJ No L 248, 1 . 9 . 1987, p . 10 . (12) OJ No L 111 , 30 . 4. 1988, p. 20 . (13) OJ No L 75, 30. 3 . 1971 , p . 16 . f4) OI No L 170, 29 . 6 . 1984, p . 46. Article 2 This Regulation shall enter into force on 1 June 1988 . ^ Official Journal of the European Communities No l 135/29 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 1988 . For the Commission Frans ANDRIESSEN Vice President ANNEX to the Commission Regulation of 31 May 1988 fixing the export refunds on colza and rape seed v (amounts per 100 kilograms) 1st period 2nd periodCurrent 6 3rd period 9 4th period 10 5th period 117 0) 21,742 26,502 22,000 18,963 23,723 19,221 1 . Gross refunds (ECU) :  Spain  Portugal  other Member States 2. Final refunds : Seeds harvested and exported from :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta) 53,71 59,48 1 053,41 157,60 189,41 17,514 12,927 32 795 1 758,21 3 350,74 4 222,56 45,75 51,53 919,84 136,83 165,08 15,203 11,104 28 355 1 396,28 2 922,18 3 738,62  Portugal (Esc) () Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and elated measures for that marketing year